REINHARD, Presiding Judge.
Movant appeals from the denial, after an evidentiary hearing, his Rule 27.26 motion.
Defendant was convicted of first degree robbery and armed criminal action and sentenced under the second offender act to terms of twenty and five years, respectively. On appeal, this court affirmed the robbery conviction but reversed the armed criminal action because of Sours v. State, 603 S.W.2d 592 (Mo. banc 1980). See, State v. Williams, 607 S.W.2d 761 (Mo. App. 1980).
In his 27.26 motion, movant alleged that he was denied a fair trial and effective assistance of counsel because: 1) his trial attorney entered into a stipulation without movant’s advice or consent as to movant’s prior convictions; 2) his attorney did not object to the jury panel because blacks were excluded and women were given special exemption from jury duty; and 3) his attorney failed to object to movant being placed in double jeopardy by being charged with both armed criminal action and first degree robbery.
An evidentiary hearing was held. The trial court filed findings of fact and conclusions of law and denied movant’s motion. We have examined the record and conclude that the trial court’s findings are not clearly erroneous. Neither does an error of law appear. An extended opinion would have no precedential value. The judgment is affirmed in accordance with Rule 84.16(b).
SNYDER and CRIST, JJ., concur.